Name: Council Regulation (EC) No 965/96 of 28 May 1996 amending Regulation (EC) No 3699/93 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products
 Type: Regulation
 Subject Matter: financing and investment;  fisheries;  EU finance
 Date Published: nan

 1 . 6 . 96 EN Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 965/96 of 28 May 1996 amending Regulation (EC) No 3699/93 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products fore be maintained at a sufficiently high level to guarantee the withdrawal of that category of vessels; Whereas financial aid for FIFG in the case of temporary cessation of activities, taking account of this type of inter ­ vention, must remain an exceptional measure; whereas it is therefore advisable to set a ceiling on the funds allo ­ cated to this measure, without prejudice to possible appeals, on a case-by-case basis, against the specific measures referred to in Article 3 of Regulation (EEC) No 2080/93 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the Financial Instrument for Fisheries Guidance ('), and in particular Article 6 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas national and Community rules are at the heart of a strengthening of the conditions controlling access to fish resources, in particular by the introduction of systems of fishing licences and permits; whereas those new restric ­ tions on access are having the effect of increasing the scrapping value of vessels, in particular those more than 30 years old; whereas this increase in value has made withdrawals of those fishing vessels more difficult to guarantee than in the past; Whereas the current system of premiums for scrapping a vessel and for setting up joint enterprises provides for a constant reduction of 1,5 % per year in premiums for vessels more than 15 years old; whereas experience has shown that that year-by-year reduction in premiums has made them insufficient to guarantee the withdrawal of the oldest of the vessels; Whereas provision should be made to ensure that prefe ­ rence is given to the withdrawal from the fleet of the oldest of the vessels; whereas the premiums should there ­ Article 1 Regulation (EC) No 3699/93 (*) is hereby amended as follows: 1 . In Article 14, the following paragraph is added: 'This grant cannot exceed, for each calendar year and for each Member State, ECU 350 000 or 0,85 % of the funds foreseen in the financial plan for each Member State for the year concerned, whichever amount is the greater.' 2 . In the last indent of Annex IV, point 1.1 (a) the following phrase is hereby added: ', and up to 30 years old, the age beyond which premiums are limited to the amount for vessels 30 years old .' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (') OJ No L 193, 31 . 7. 1993, p. 1 . (2) OJ No C 49, 20. 2. 1996, p. 9 . (3) OJ No C 141 , 13 . 5. 1996. (4) Opinion delivered on 27 March 1996 (not yet published in the Official Journal). (*) OJ No L 346, 31 . 12. 1993, p. 1 . Regulation as last amended by Regulation (EC) No 2719/95 (OJ No L 283, 25. 11 . 1995, p . 3). No L 131 /2 EN Official Journal of the European Communities 1 . 6 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1996 . For the Council The President R. SERRI